Exhibit AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF HANCOCK FABRICS, INC. Adopted in accordance with the provisions of §303 and §245 of the General Corporation Law of the State of Delaware **** Hancock Fabrics, Inc., a corporation organized and existing under the laws of the State of Delaware (the “Corporation”), DOES HEREBY CERTIFY as follows: 1.The name of the Corporation is Hancock Fabrics, Inc.The original Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on February 25, 1987. 2.On March 21, 2007, the Corporation and certain of its direct and indirect subsidiaries commenced voluntary cases under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”), Jointly Administered Case No. 07-10353 (BLS). This Amended and Restated Certificate of Incorporation has been duly adopted in accordance with Section303 and Section245 of the General Corporation Law of the State of Delaware (the “Delaware General Corporation Law”), pursuant to the authority granted to the Corporation under Section303 and Section245 of the Delaware General Corporation Law to put into effect and carry out the Joint Consolidated Plan of Reorganization under Chapter 11 of the Bankruptcy Code Proposed by Hancock Fabrics, Inc. and Its Affiliated Debtors and Debtors in Possession (the “Plan”), as confirmed on July 22, 2008 by order (the “Order”) of the Bankruptcy Court.Provision for the filing of this Amended and Restated Certificate of Incorporation is contained in the Plan as confirmed by the Order of the Bankruptcy Court having jurisdiction under the Bankruptcy Code for the reorganization of the Corporation under Chapter 11 of the Bankruptcy Code. 3.This Amended and Restated Certificate of Incorporation has been duly executed and acknowledged by an officer of the Corporation. 4.The certificate of incorporation of the Corporation is hereby amended and restated in its entirety as follows: FIRST:NAME.The name of the Corporation is Hancock Fabrics, Inc. SECOND:REGISTERED AGENT.The address of the registered office of the Corporation in the State of Delaware is 1209 Orange Street in the City of Wilmington, County of New Castle.The name of the Corporation’s registered agent at such address is The Corporation Trust Company. THIRD:PURPOSE.The purpose of the Corporation is to engage in any lawful act or activity for which a Corporation may be organized under the Delaware General Corporation Law. FOURTH:AUTHORIZED CAPITALIZATION. Section 1. Classes of Stock.The Corporation is authorized to issue two (2) classes of stock to be designated “common stock” and “preferred stock,” respectively.The total number of shares of stock that the Corporation is authorized to issue is eighty-five million (85,000,000) shares.Eighty million (80,000,000) shares shall be common stock, with a par value of one cent ($.01) per share, and five million (5,000,000) shares shall be preferred stock, with a par value of one cent ($.01) per share.The preferred stock may be issued in one or more series.The Board of Directors is hereby authorized to issue the shares of preferred stock in such series and to fix from time to time before issuance the number of shares to be included in any series and the designation, relative powers, preferences and rights and qualifications, limitations or restrictions of all shares of such series.The authority of the Board of Directors with respect to each series shall include, without limiting the generality of the foregoing, the determination of any or all of the following: (a)the number of shares of any series and the designation to distinguish the shares of such series from the shares of all other series; (b)the voting powers, if any, and whether such voting powers are full or limited, in any such series; (c)the redemption provisions, if any, applicable to such series, including the redemption price or prices to be paid; (d)whether dividends, if any, shall be cumulative or noncumulative, the dividend rate of such series, and the date and preferences of dividends on such series; (e)the rights of such series upon the voluntary or involuntary dissolution of, or upon any distribution of the assets of, the Corporation; (f)the provisions, if any, pursuant to which the shares of such series are convertible into, or exchangeable for, shares of any other class or classes or of any other series of the same or any other class or classes of stock, or any other security, of the Corporation or any other Corporation, and the price or prices or rates of exchange applicable thereto; (g)the right, if any, to subscribe for or to purchase any securities of the Corporation or any other corporation; (h)the provisions, if any, of a sinking fund applicable to such series; and (i)any other relative, participating, optional or other special powers, preferences, rights, qualifications, limitations or restrictions thereof; -2- as shall be determined from time to time by the Board of Directors and shall be stated in the resolution or resolutions providing for the issue of such preferred stock (a “Preferred Stock Designation”). Section 2. Voting Rights. A.
